﻿We meet at a time when the world economic outlook, both immediate and longer term, is depressingly bleak. On the political front, discussions on detente are deadlocked. There is a continuing escalation in the build-up of arms. Disputes between nations, particularly in the third world, are increasingly characterized by recourse to arms rather than being solved by the use of the machinery for peaceful settlement provided in the Charter.
40.	It is a time which demands of each nation, of each one of us, the expression of genuine concern which you, Mr. President, have continuously shown for the aims and spirit of the Charter of the United Nations. Your election to the presidency of this Organization is indeed opportune, and should be the harbinger of that commitment which is demanded of us if we are, in an atmosphere of compromise, to find satisfactory answers to the issues which face the thirty-fifth session. Barbados is sure that the experience and wisdom you bring to this task will help us to fashion solutions for the daunting problems confronting our nations in the 1980s.
41.	It is fitting to record here our gratitude to the outgoing President, Mr. Salim, for the attention and dedication which he devoted to the critical issues which arose during his term of office. His performance has been a credit not only to him and to this Organization, but to his country, the United Republic of Tanzania, as well.
42.	It must have been a source of deep personal regret to him that patience, diplomatic skill and an attitude of compromise did not provide a sufficient catalyst to bring to a successful conclusion the eleventh special session of the General Assembly. The reasons for the failure of that session are historically more deep-seated.
43.	Two years ago, at our thirty-third session, I made reference to the fact that proposals for the transformation of certain inherited, outmoded economic structures which were stunting the economic development of third-world countries were continually being discussed in numerous forums, but no real progress was being achieved. I said then:
"We cannot accept that relations among nations should continue to be conducted on the basis of a 'zero-sum' principle, which assumes that the extent of a country's increase in the enjoyment of goods and services is equal to the loss of goods and services enjoyed by other countries ....
"Developed countries, in the negotiations for a new international economic order, are still preoccupied with looking at quantifiable variables. Consequently they conclude that, since the relationship between the developed and the developing countries is asymmetrical, with a preponderance of economic power weighted in favour of the developed countries, then it is possible to continue ad infinitum an international system of dependency without full and fair participation by the developing countries . .. ." 
44.	Events, expressed attitudes and the continued lack of progress during the past year in the North-South dialogue confirm this assessment. The crisis in international economic relations continues. We have once again failed in a special session of this Organization to make any further progress towards eliminating the dangerous and debilitating economic chasm between developed and developing countries. And the chasm is widening the longer we fail to act. In spite of the depressing economic prospects which the world faces, and at a time when the world economy is in a state of deep crisis, a number of developed countries stand fast behind their ramparts and refuse to exercise the political will and firm commitment needed to deal with a dire and dangerous situation.
45.	Continued refusal to take positive action to restructure and revitalize the global economy by establishing a more equitable, just and stable international economic order will certainly multiply, not diminish, the problems which at present face us. Because of the undoubted interdependency of the world in which we live, all countries will suffer from further stagnation unless the fundamental changes envisaged under the New International Economic Order are agreed on without further delay. Enlightened self-interest demands of the North a positive decision.
46.	A year ago my delegation emphasized from this rostrum that the only way to rescue the world economy was to initiate immediately a full, constructive and genuine dialogue on the vital issues of structural change, energy, trade and monetary reform. We also warned that any negotiations implicit in such a dialogue must be serious and meaningful if they were to result in a satisfactory resolution of the issues involved. It was precisely within such a context that my delegation readily supported General Assembly resolution 34/138, with the aim of launching at the special session in 1980 a round of global and sustained negotiations on international economic co-operation. This Organization was unable to launch those negotiations because of the intransigence of a number of the developed countries during the preparatory phase as well as during the special session itself. Despite their declared support for such negotiations and despite their expressed recognition of the interdependence of the issues involved, those countries continue to refuse to accept or agree on the structural changes necessary to improve the international economic system. Rather, they t persist in offering minimum incremental modifications to the existing structure in the hope of destroying the solidarity of the developing countries on this vital question of fundamental structural change.
47.	The time has certainly come when such myopic and selfish conduct in international economic relations must cease. For we cannot be expected to respect and have confidence in our partners in negotiations of any kind—let alone negotiations on fundamental structural change in international economic relations—when they behave in such a manner. Nor can we engage in any serious and meaningful negotiations when there is distrust of our colleagues in the negotiations.
48.	My delegation believes that, despite the failure at the special session to launch the global negotiations, we still have a reasonable opportunity at this current session to achieve that goal. However, a pre-condition of the successful achievement of the goal must be a genuine willingness and honest commitment on the part of all Governments to accept the urgent need to work earnestly and collectively for fundamental structural changes in the current international economic system.
49.	For some countries this will mean the abandonment of certain entrenched positions which they currently hold. For others there must be a willingness to consider procedural devices which are in harmony with the content and spirit of General Assembly resolution 34/138. The resolution explicitly states that the negotiations should proceed in a simultaneous manner in order to ensure a coherent and integrated approach to the major issues of raw materials, energy, trade, development, money and finance. The resolution further states that the negotiations should not involve any interruption of, or have any adverse effect upon, the negotiations in other United Nations forums.
50.	The proposals contained in the Chairman's revised text on the procedures and time-frame for the global negotiations  are clear. We believe that the fears and concerns expressed by those developed countries which have blocked a potential consensus on the paper are unfounded. Contrary to the views expressed by them, the suggested procedures do not in any way seek to undermine or impair the integrity of any of the specialized agencies. Those agencies will still be involved in the negotiations in accordance with their respective competence.
51.	We remain convinced of the need for the global negotiations called for in resolution 34/138. My delegation therefore appeals to the Governments of the Federal Republic of Germany, -the United Kingdom and the United States of America to reconsider their positions with a view to permitting this Assembly to complete the unfinished business of its eleventh special session. We cannot afford to delay any longer.
52.	It is certainly not beyond the ingenuity of us all to devise stratagems to solve problems which may superficially appear intractable. Surely there is a lesson to be learnt from the part played by the Commonwealth of nations in the negotiations which finally ensured the emergence of a free and independent Zimbabwe. During those negotiations, at the moment when hope of success appeared most forlorn, it was a final initiative of frank and direct discussions by heads of Government themselves at Lusaka which broke the impasse and led to what is perhaps the most spectacular peace settlement of the decade.
53.	Let us not, if we genuinely desire to make progress on the economic front, hesitate to adopt this precedent as a parallel device, thus enabling world leaders, shielded from the public and the press, to exchange ideas, explain their unique difficulties and problems, reach compromises and advance proposals for solutions to problems without having to be troubled by adopting stances not likely to be taken by them in an open forum. In summary, my delegation welcomes the initiative now being taken by the Governments of Austria, Canada and Mexico to arrange a meeting of representative heads of Government in an effort to achieve a breakthrough in the negotiations for the New International Economic Order. We stand ready to co-operate with all such efforts.
54.	That the global round of negotiations has not been launched should not, however, blind us to the real but limited progress made in some areas of critical importance to the economies of the developing countries. Consensus on the international development strategy will help to minimize failure in other areas. Barbados stands ready to benefit, in common with other third-world countries, from the social content of the new strategy. Up to the present, the most important progress resulting from these negotiations has been the social content and aspects of the strategy. The unambiguous and positive attitude of the Group of 77 on social issues reflects the commitment of those countries to the betterment of their peoples. This social programme involves primary health care for all, provision of basic shelter, full employment, universal primary education and substantial reduction in the incidence of infant mortality, among other things.
55.	These are all goals to which my Government, in its domestic policies, has been consistently and successfully addressing attention and emphasis. We realize, however, that we are part of one world and that peace and progress are indivisible. A crisis anywhere can mean a crisis everywhere. We therefore welcome the deep concern over the grave and growing plight of the least developed of the developing countries and the measures being taken to alleviate their situation.
56.	But I must also re-emphasize the special position of those island developing countries, such as Barbados, whose needs, because of their seemingly high per capita income, are apt to be ignored. During the June meeting of the twenty- seventh session of the Governing Council of UNDP, some developed countries adopted a clear and deliberate approach aimed at limiting the number of UNDP recipients to those with per capita gross national product (GNP) of less than $500. Their object was also drastically to reduce the indicative planning figure of those countries with per capita GNP above $1500. Barbados has always contended that, for small island developing countries, the criteria of per capita GNP and population size are not reliable determinants of such countries' needs for assistance or of their level of development. Small island developing countries, such as Barbados, are being increasingly penalized in a number of ways by those very countries which would have us believe that proper internal economic management and self- reliance are the sine qua non for growth and development.
57.	My country's aim is self-reliance. Independent and impartial observers comment regularly on my country's efficient internal economic management. But for decades to come the natural constraints of physical size and limited natural and human resources will make Barbados dependent on external technical and financial assistance on very concessionary or grant terms. It is unreasonable to use the per capita income criterion as a yardstick of development when considering the aid needs of countries such as Barbados, for this has the effect of placing those countries in the same category as countries with the potential capacity of nuclear Powers or with undeveloped reservoirs of mineral hydrocarbon wealth and vast expanses of underdeveloped agricultural lands.
58.	Is not this concept of GNP criteria now being used as another ruse on the part of developed countries to drive a wedge between' small island developing countries with seemingly high per capita GNP and the least developed countries whose immediate needs for technical aid and financial assistance are genuinely critical? One category of States must not be sacrificed for another category of States, nor must the partial satisfying of one group of needs be used to frustrate the necessary development objectives of another group of needy Countries. Above all, in the face of these new assaults, developing countries must maintain their solidarity to demand more aid, not less.
59.	For, whilst the economic situation of most third world countries has become precarious over the last decade, there has been no corresponding increase in official development assistance. Some donors have failed to accept or to achieve the United Nations target of transferring 0.7 per cent of their GNP, in the form of concessionary funds, to third world countries. In other countries, the gap between actual transfers from the Development Assistance Committee of member countries of the Organization for Economic Cooperation and Development and their collective United Nations target has risen continually, Indeed, between 1974 and 1978, the gap has widened from $12.7 billion to $14 billion in 1975, to $15.3 billion in 1976, to $18.5 billion in 1977 and to $21.6 billion in 1978. Other donors, with the exception of the countries members of the Organization of Petroleum Exporting Countries, have shown an even worse performance. In the case of the centrally planned economies, aid flows, measured in terms of their GNP, comprise less than one tenth of 1 per cent. What may be impartially said of the major industrialized market economies may likewise be said of the major centrally-planned economies in relation to aid flows; they both display a niggardly attitude towards the real needs of poor developing countries, except where they judge it to be in their own self-interest to make particular exceptions with the aim of maintaining their economic and hegemonic dominance.
60.	With this nonchalant approach must be contrasted the genuine concern and disinterestedness shown by some underdeveloped countries, such as Trinidad and Tobago, for the pressing needs of their neighbours. The Government of Barbados, like other Caribbean sister States, welcomes the far-sighted and magnanimous proposals made by Trinidad and Tobago to provide for the financing of the incremental cost of petroleum products, fertilizers and asphalt to other States members of the Caribbean Community. Likewise, we consider the initiatives taken by the Governments of Mexico and Venezuela to give similar relief in relation to energy to some nine Caribbean and Central American States through their Energy Co-operation Programme as a bold and useful step, worthy of emulation, mutatis mutandis, by developed countries.
61.	Within the Caribbean there is one area of humanitarian need which cries out for this sort of immediate initiative by developed countries. Developing countries of the Caribbean sub region, during the years from 1978 to 1980, have seen the disruption of their economies, as they have had to deal with the additional burden of reconstruction after devastating disasters. Because of their size and limited resources, Caribbean countries cannot each establish and maintain adequate machinery for disaster preparedness. We are grateful for such assistance as has been given to the region as a result of past disasters. But natural holocausts, such as volcanoes, hurricanes and floods, leave the adversely affected States with disrupted economies and the pressing need for long-term reconstruction of infrastructure and of their agricultural and industrial sectors. A region such as the Caribbean cannot by itself sustain such massive financing. We call upon the United Nations and upon bilateral donors—particularly those with a favourable trade balance with the region such as the Federal Republic of Germany and Japan—to provide urgent, meaningful aid and to assist in setting up machinery which will be permanent and which will aim at responding to the region's needs, should such disasters further befall us.
62.	The tragedy of our times is that, despite the correct diagnosis of the ills confronting the world, nations continue to disregard the medicines and ignore the cures. There are pressing needs for more food, adequate supplies of energy, more shelter, wider education, better health care and adequate clothing. Daily, these basic human needs are being denied to 800 million poor in the third world whilst developed countries fritter away resources on a build-up of arms. Barbados calls for the early and full implementation of strategies for general and complete disarmament. This would at least release funds for the purpose of development. It would also minimize the risk of war.
63. We regret that so many developing States are now themselves being likewise caught up in the whirlwind race for the acquisition of armaments. There is a pressing case for an early convention on the limitation of conventional weapons. We advocate, too, a limitation on the spread of nuclear weapons and we have backed our words by our actions in acceding earlier this year to the Treaty on the Non-Proliferation of Nuclear Weapons.
64.	It is a cause of the deepest regret that it is the third world which provides today's theatres of war. There is war in Afghanistan. There is war in Cyprus. There is war in Western Sahara. There is war in Palestine. In Ethiopia and in Lebanon there is war. In Iran and Iraq the cymbals of armaments fail to respond to the Security Council's call for peace. In our own interests, we third-world States must recognize that divisions within our societies and within our regions lead to victories only for those developed nations which sell us the implements of war. That is why Barbados appeals to all outside nations not to interfere in the conflict within the Persian Gulf and we join with those urging Iran and Iraq to settle their dispute by peaceful means.
65.	Now more than ever there is need to abide by the principles of the Charter, particularly those which provide for the settlement of disputes by peaceful means. It is not that the Charter of this Organization is deficient; it is rather that some of us are honouring it more in the breach than in the observance. The Charter provides for non-intervention in the internal affairs of States, yet the Soviet Union persists in the occupation of Afghanistan. The Charter provides a procedure for settling disputes peacefully, yet Turkey persists in contributing to the division of Cyprus. We trust that the recent moves by the Secretary-General to arrange talks between the two communities of Cyprus will at long last lead to a successful healing of the wounds of that country; for an undivided sovereign Cyprus provides the safest structure for maintaining the integrity of that State.
66.	The Chatter provides for self-determination. Yet, in the Sahara, Morocco, once itself the object of colonial subjugation, misuses the lessons of history to reverse the process of freedom and deny the people of the Sahraoui Arab Democratic Republic its true independence. We call on Morocco to respect the Charter.
67.	In Palestine, the clear solution is self-determination and a homeland for the people of the occupied territories. Israel too must have the right to exist as a sovereign State within defined and secure boundaries, Within Ethiopia and Lebanon, outside interference must cease. Iran, in calling legitimately on Iraq to abide by the provisions of the Charter and withdraw from its territory, should itself set an example by complying with the resolutions passed by the Security Council on the release of the American hostages and should uphold the rule of law by honouring the ruling of the International Court of Justice. 
68.	Barbados is dedicated to the peaceful settlement of all international disputes in accordance with the principles of international law. That is why we have this year declared our acceptance of the compulsory jurisdiction of the International Court of Justice. For acts of violence and terrorism are no real substitute for the rule of law. They can lead to the overthrow of democratic Governments and institutions and undermine respect for human rights. Conversely, in societies where repression is substituted for freedom of expression and periodic democratic elections are denied, the repressed will revert to the weapon of violence instead of the shield of the rule of law to achieve their legitimate rights.
69.	As a signatory to a number of human rights treaties and conventions, Barbados is deeply disturbed by these trends in the international community. Wherever serious violations of fundamental human rights occur, even within our own little corner of the world, we will continue to speak out strongly against such violations. Even in the face of harsh criticism, we will continue to oppose, be it in the Caribbean or elsewhere, the imprisonment of people without trial, political assassinations or any form of denial of traditional fundamental rights. Barbados is alarmed at the authenticated daily incidents of the disappearance of large numbers of people in certain States in Latin America and the Caribbean. We are also concerned that hundreds of Asians and Africans are for political and sometimes racial reasons being denied their basic human rights. Barbados therefore urges the world community to turn its attention to designing a strategy for the effective implementation of the United Nations human rights programme. For as man continues to dehumanize his fellow man the United Nations must hasten to strengthen and extend its machinery for dealing with human rights questions.
70.	The Secretary-General has reported on the increase in the number of human rights violations and the fact that questions of fundamental human rights have been put aside or deadlocked during the past year by political and economic expediency. We must therefore continue to support measures designed to improve the international machinery for the promotion and protection of human rights and fundamental freedoms. We appeal to all States Members of this Organization to comply with the principles of the Charter and of the Universal Declaration of Human Rights. We call upon them to support the struggle against all assaults on human dignity, such as economic and social ostracism, involuntary disappearance, arbitrary arrest and detention, torture and wanton murder.
71.	The Barbados Government is also deeply distressed at the ever-growing and complicated problem of refugees and displaced persons. The Secretary-General's report has focused on the African and Asian problem and the urgent demands for relief and rehabilitation of displaced persons in those continents. In Latin America and the Caribbean also, the problem is assuming dangerous proportions. Barbados fully supports the Secretary-General's comments on the need for a review of the emergency operations in the United Nations system. The problem of displaced persons now touches us all and needs the closest scrutiny of the world community so that appropriate strategies may be devised. We call upon those nations which have adequate physical resources to open their borders as first places of asylum to all genuine refugees. We also call upon them not to discriminate in this real human tragedy and to desist from accepting or refusing refugees on the basis of their ethnic origin,
72.	There are still those who continue to use the dehumanizing practice of racism to rob the majority of the people of South Africa of the opportunity of participating effectively in the government of its native land and sharing equitably in the resources of its country. Apartheid is an abominable and repugnant system practised by a heartless and archaic class. It is destined for destruction. Barbados can never tolerate any form of racism. We therefore reiterate our call for the immediate implementation of total economic and military sanctions against South Africa.
73.	That country persists in defying resolutions passed by this Assembly and the Security Council calling for the early independence of Namibia. Every nation other than South Africa is satisfied that the people of Namibia is entitled to self-determination and independence. Yet there is reluctance on the part of some countries to use the provisions of the Charter to enforce South African compliance with international law.
74.	The total eradication of colonialism will continue to demand of all of us persistent efforts as long as there exist those nations which continue to advance unfounded claims in order to delay the inexorable process of decolonization, In Latin America and the Caribbean the legitimate right of the people of Belize to early independence within secure boundaries and with all their territory intact is still being thwarted, not by the metropolitan Power but by the neo- colonialist regime of Guatemala. Guatemala, like South Africa, persists in defying the clear terms of the resolutions of this Organization. Unless Guatemala is prepared to accept this Assembly's resolutions, any attempted negotiations will fail, for Belize can never compromise on its sovereignty or territorial integrity. At this thirty-fifth session, Barbados, in conjunction with friendly Caribbean, Commonwealth and other countries, will seek this Assembly's endorsement of a resolution calling on the administering Power to set an early date for the independence of Belize, before 31 December 1981, and calling on this Organization and the administering Power to do whatever is necessary to ensure the continued existence of an independent Belize. We feel sure that all right-thinking Member States will sponsor or support such a resolution.
75.	The successful implementation of such a resolution will be a fitting way to mark the twentieth anniversary of General Assembly resolution 1514 (XV). That resolution is still a signal landmark in the history of decolonization, Within my region, the Caribbean, there is still much work to be done to achieve freedom for some of our brothers and sisters, who are still under colonial rule. But every step forward is an advance towards the promotion of human dignity and the realization of the full value of man. We in the United Nations, particularly those of us in the third world, have travelled the long, bitter and hard-fought road to victory with the people of Zimbabwe. But truth, justice and freedom triumphed in the end. We warmly welcome the admission of Zimbabwe to this Organization.
76.	The births of the new States of Saint Vincent and the Grenadines and Vanuatu are also real advances towards the full realization of the principle of self-determination. The admission of the sister State of Saint Vincent and the Grenadines to membership of this Organization is for us in Barbados and the Commonwealth Caribbean a source of special joy; but it is also a further realization of the equality of nations and of the universality of membership of the United Nations.
77.	Events such as those give us hope that solutions will ultimately be found for the many difficulties which the world faces in the decade of the 1980s. We have certainly entered a decade burdened with unresolved but not insoluble problems. At present there is insufficient agreement on how to address those problems; but there is no lack of answers for the outstanding questions. It is the duty of each nation, of each one of us, in the interests of the survival of mankind, to choose the correct answers and to apply the right solutions. Let us have the courage to do so. Let us keep the faith of the Charter and maintain the hope of mankind.
